SECOND DIVISION
                                MILLER, P. J.,
                             BROWN and GOSS, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 4, 2019




In the Court of Appeals of Georgia
 A18A1965. GOODHART et al. v. ATLANTA GAS LIGHT
     COMPANY.

      MILLER, Presiding Judge.

      This appeal arises from the death of Lauren Goodhart, who was found in her

apartment after having suffered an apparent asthma attack. Lauren’s estate, along with

her parents (“the Goodharts”), filed a wrongful death lawsuit against Atlanta Gas

Light Company (“AGL”),1 premised on a gas leak found in Lauren’s apartment

around the time of her death. The Goodharts appeal from the trial court’s grant of

summary judgment to AGL, arguing that the trial court incorrectly determined that

AGL did not owe Lauren a duty. Because the record shows that AGL did not owe

      1
       The Goodharts also sued Georgia Natural Gas Company, Greg Poulos, and
Keiji Okada. Poulos was Lauren’s landlord, and Okada co-owned the apartment with
Poulos. Georgia Natural Gas Company and Okada were dismissed from the case
without prejudice, and Poulos was dismissed with prejudice.
Lauren a duty under statute or case law, or engage in a voluntary undertaking

subjecting the company to liability under the Restatement (Second) of Torts, we

affirm.

      “To prevail on a motion for summary judgment, the moving party must

demonstrate that there is no genuine issue of material fact and that the undisputed

facts, viewed in a light most favorable to the party opposing the motion, warrant

judgment as a matter of law.” (Citations omitted.) Beasley v. A Better Gas Co., 269
Ga. App. 426 (604 SE2d 202) (2004). Our review of a grant of summary judgment

is de novo, and we view the evidence and all reasonable inferences drawn from it in

the light most favorable to the nonmovant. Id.

      So viewed, the evidence shows that Lauren lived in an apartment in Atlanta.

In 2009, the landlord purchased a washer and gas dryer from Home Depot. Home

Depot personnel delivered the appliances and “put them in place,” the landlord “saw

them do some kind of connecting work,” and the Home Depot personnel turned on

the dryer.

      In February 2010, AGL went to the property to activate gas service in the name

of Lauren’s then-boyfriend, with whom Lauren had been living. The gas meters in

this case are located at the rear of the building. Later that year, in October 2010, AGL

                                           2
returned to the property to reconnect the gas after the service was disconnected. At

this point, gas service was still in the name of Lauren’s ex-boyfriend. Both of the

2010 service orders show that the AGL field service representative “spotted” the

meter during the visit, which reveals whether there are any gas leaks. Neither of the

2010 service orders showed a gas leak.

      AGL does not install customers’ gas appliances. When AGL turns on

customers’ gas, however, the field service representative does go into the residence,

ask the customer to identify the gas appliances in the home, and “check for . . . issues

that may be happening.” If the representative observes any “codes or violations” that

he or she can fix “within [his or her] parameters,” the representative “make[s] those

adjustments” before turning on the gas. The AGL representative also checks for

“issues with combustion.” If the representative finds combustion issues, the gas is not

turned on.

      Lauren began renting the apartment from the landlord in 2011. On the morning

of December 31, 2013, more than three years after AGL did the 2010 reconnect,

Lauren called 911 to report that she could not breathe and that she suffered from

asthma. The following day, Lauren’s mother asked Lauren’s law partner, Peter New,

to check on Lauren because she was not returning her calls. When New went to

                                           3
Lauren’s apartment, he found Lauren’s body. New noted that the apartment smelled

“kind of like eggs” but did not recall smelling any gas in Lauren’s bedroom. He

testified that Lauren had not been feeling well for approximately a week and a half

prior, and had been coughing on the day that he last saw her, which was December

30.

       New testified that after he was interviewed, an unknown first responder exited

the laundry room and “said that they had found a – like a letter or a – a confirmation

of a service call from the gas company.” According to New, the person was holding

a “piece of paper,” and stated “it was from Atlanta Gas Light, and that it indicated

that [Lauren] had called previously. And the company had asked her if they thought

that the leak was serious, and that she had said that – it was written on there that she

said she didn’t know.” New did not see the contents of the paper and although he is

familiar with the AGL trademark, he could not tell if the paper bore the trademark.

No reports from first responders mention this paper and it was not submitted to the

trial court.

       In responding to the scene, fire service personnel noted “a strong odor of gas

at the home.” A field service representative from AGL was also called to the

apartment. Upon examining the rear of the dryer, he observed that “[t]he unit was

                                           4
leaking from the flex line to the connector,” and that the connector had been hand-

tightened, rather than tightened using a wrench.2 The flex connector connects the

dryer to the gas line. Tightening and sealing fittings is a part of the installation

process.

      The AGL representative’s “gas tracker” detected “60% LEL [lower explosive

limit] coming from [the dryer],” which AGL’s operating manual describes as a

“dangerous concentration.” When the AGL representative “spotted” the meter at the

rear of the building, he found that “[t]he meter would not hold its spot” because of the

loose “flex line.” He turned off the gas valve to the dryer, wrench-tightened and

applied pipe sealant to the connector, and turned off the gas to the apartment.

      According to the autopsy report, Lauren died from “[b]ronchial asthma

exacerbated by bronchopneumonia.” The attending forensic pathologist, Dr.

Stauffenberg, explained as follows: “the cause of death is asthma and . . . it’s made

worse by the fact that she has this inflammation on top of the constriction of her

airways. That would be the bronchopneumonia.” Toxicologic screening tests

performed on Lauren were positive for codeine, corresponding with cough syrup that

      2
        The AGL representative also found that the “venting was not connected” but
it does not appear from the record that this would have been associated with a gas
leak.

                                           5
Lauren’s father had prescribed for her. However, Dr. Stauffenberg testified that the

level of codeine in Lauren’s blood was “nowhere near enough to be lethal” and she

did not believe that the cough syrup played a role in Lauren’s death. Dr. Stauffenberg

further testified that she did not think that Lauren’s death was caused by vitiated

atmosphere3 or natural gas. She added, “[g]enerally[,] that’s extremely rare in a

residence. Homes, as much as we try to seal them up are usually fairly well

ventilated.” Rather, she found that “it just looked like a really bad asthma attack with

a really strong inflammatory infiltrate.” She also explained that blood testing will not

detect any “specific chemical that is due to natural gas or even the odorant that’s

added to it. We can’t do testing for that. We can’t even test for lack of oxygen

because after death everybody loses oxygen. So . . . we can’t really confirm that at all

by the autopsy.”

      One of the Goodharts’ medical doctor experts testified that “it’s at least

plausible that the environment was already somewhat compromised with regard to

oxygen” such that Lauren had an asthma flare which caused her to become

nonresponsive. Another of their medical doctor experts opined that it was more likely


      3
       “Vitiated atmosphere” means that “oxygen is excluded from the immediate
surroundings of the person.”

                                           6
than not that the gas leak was a significant contributing factor in Lauren’s death,

describing the leak as a “domino that fell,” “set[ting] off all these other dominoes.”

      The Goodharts filed a wrongful death lawsuit, naming AGL as one of the

defendants. The Goodharts alleged that AGL had been negligent in failing to

investigate and correct a hazardous condition on the premises, and in failing to warn

Lauren of a dangerous existing condition on the premises. AGL moved for summary

judgment, arguing that neither case law nor statute imposes any duty on AGL to

inspect or maintain the gas piping and appliances of its customers. Following a

hearing, the trial court granted AGL’s motion for summary judgment. The trial court

found that (1) New’s testimony suggesting that AGL had prior knowledge of a gas

leak was inadmissible hearsay, and there was otherwise no evidence that the company

had such knowledge so as to engender a duty; and (2) Section 324A of the

Restatement (Second) of Torts did not give rise to a duty on the part of AGL. This

appeal followed.

      In interrelated enumerations of error, the Goodharts argue that the trial court

erred in not considering New’s testimony regarding the first responder’s reading of

the piece of paper, and also erred in finding that AGL did not undertake a duty to

Lauren. These arguments are unpersuasive.

                                          7
             The essential elements of a negligence claim are the existence of
      a legal duty; breach of that duty; a causal connection between the
      defendant’s conduct and the plaintiff’s injury; and damages. Thus, the
      threshold issue in a negligence action is whether and to what extent the
      defendant owes a legal duty to the plaintiff. This issue is a question of
      law. A legal duty sufficient to support liability in negligence is either a
      duty imposed by a valid statutory enactment of the legislature or a duty
      imposed by a recognized common law principle declared in the reported
      decisions of our appellate courts.


(Citation and emphasis omitted.) Garvin v. Atlanta Gas Light, 334 Ga. App. 450, 453

(1) (779 SE2d 687) (2015). “In the absence of a legally cognizable duty, there can be

no fault or negligence.” (Citation omitted.) Ford Motor Co. v. Reese, 300 Ga. App.
82, 84 (1) (a) (684 SE2d 279) (2009). “No matter how innocent the plaintiff may be,

[s]he is not entitled to recover unless the defendant did something that it should not

have done, or failed to do something that it should have done pursuant to the duty

owed the plaintiff.” (Citation and punctuation omitted.) City of Douglasville v.

Queen, 270 Ga. 770, 771 (1) (514 SE2d 195) (1999).

      Here, the Goodharts contend that AGL’s duty to Lauren arose from both statute

and common law. Addressing each in turn, we determine that neither gives rise to a

duty on the part of AGL.


                                           8
     I. AGL did not owe Lauren a duty under the International Fuel Gas Code

      First, the Goodharts argue that AGL owed Lauren a duty under the

International Fuel Gas Code (“Gas Code”), which they contend Georgia has adopted.

They do not, however, identify any section of the Gas Code as creating a duty on the

part of AGL. They only argue that the Gas Code requires that dwellings have

adequate “combustion air,” which is purportedly calculated by considering the

amount of air required for the combustion of natural gas based on the appliances in

use and the size of the space in which the appliances are installed.

      But even assuming that this regulation has been adopted as law, the Goodharts

fail to explain how it imposes a duty on AGL when the record is clear that AGL does

not install customers’ appliances, does not “own the customers’ installations,” and did

not install the appliances in this case. The Goodharts’ own engineering expert

testified that the “combustion air requirement” in the Gas Code provides criteria for

the proper installation of gas-fueled appliances. In fact, this same expert explained

that the Gas Code only requires the gas company to “leak-check the system” “from

the meter” when turning on the gas, and the Goodharts do not claim that AGL failed

to do so when it went to the residence in 2010.



                                          9
      Thus, the Goodharts have failed to identify a statutory enactment imposing a

duty on AGL pertaining to examining whether the apartment contained sufficient

combustion air.

               II. AGL did not owe Lauren a duty under common law

                                 i. Actual Knowledge

      “[N]o duty of inspection rests on the one supplying the electricity or the gas

from the mere fact of rendering such service to the customer owning or controlling

the equipment.” (Citation omitted.) Garvin, supra, 334 Ga. App. at 454 (1) (a). In

other words, where gas appliances on private property are owned or controlled by the

owner or occupant of the premises, a company which merely furnishes gas for the

appliances is not responsible for their condition and is not liable for injuries caused

by such defective condition. (Citation omitted.) Id. at 453-454 (1) (a). See Metz v. Ga.

Pub. Utilities Corp., 52 Ga. App. 771, 771-772 (1) (184 S.E. 629) (1936) (gas

company was not liable for injuries caused by defective condition of gas heater where

it was owned and controlled by the customer and the company did not sell or install

the heater); Young v. Blalock Hauling Co., 106 Ga. App. 590, 594 (127 SE2d 689)

(1962) (gas company delivering gasoline to a filling station has no duty to inspect the

station’s gasoline storage facilities or the surrounding premises). Compare Kirby v.

                                          10
Atlanta Gas Light, 84 Ga. App. 786, 786-789 (67 SE2d 413) (1951) (reversing grant

of nonsuit to AGL where AGL converted plaintiff’s gas stove to use a new type of

gas, changed the stove fixtures and equipment, and advised plaintiff that stove was

safe for use); Atlanta Gas Light v. Johnson, 76 Ga. App. 413, 414-418 (46 SE2d 191)

(1948) (upholding denial of demurrer to AGL where AGL allegedly supplied,

installed, and repaired the gas-fueled water heater).

       “Th[is] rule is subject to the exception that whenever such . . . gas is supplied

with actual knowledge on the part of the one supplying it of the defective and

dangerous condition of the customer’s appliances he is liable for injuries caused by

. . . the gas thus supplied for use on such defective and dangerous appliances.”

(Emphasis supplied.) Garvin, supra, 334 Ga. App. at 454 (1) (a). “Constructive

knowledge on the part of the utility does not give rise to a duty to inspect.” (Citation

omitted.) Id. It follows, therefore, that “[a]bsent actual knowledge of a dangerous

condition, a gas supplier is not generally liable beyond the meter and service pipes.”

Id. at 453 (1) (a).

       Here, the Goodharts do not contend that AGL supplied or controlled any gas

appliances or appliance fixtures. Rather, they posit that AGL had actual knowledge



                                          11
of the “overuse of gas-fueled appliances” in the apartment and also knew of the gas

leak. This argument lacks merit.

      First, the Goodharts point to no evidence that AGL had any actual knowledge

of combustion issues stemming from any overuse of gas appliances. And an

examination of the record does not reveal that the company had such knowledge. On

the contrary, AGL plainly testified that if the field service representative discovers

combustion issues, the gas is not turned on.

      Second, none of the evidence that the Goodharts cite demonstrates that AGL

had prior knowledge of a gas leak. Granted, the record shows that a friend of Lauren,

Michael Bixon, visited Lauren’s apartment in 2012 and smelled gas. Additionally,

Peter New recalled Lauren mentioning that “she had smelled gas and that she had

taken care of it.” But this testimony fails to show that AGL had actual knowledge of

any gas leak. Michael Bixon did not testify that Lauren spoke with AGL about a leak.

According to Bixon, Lauren reported a leak to “the super or the manager of the

apartment,” and “they said that . . . it was just an old place and it occasionally will

smell like that.” And New confirmed that when Lauren told him she had “taken care

of” the gas smell, she did not explain how she had done so, nor did she mention any



                                          12
conversation with AGL. Neither of these two witnesses — or any other witness for

that matter — testified that AGL was informed of a gas leak before Lauren’s death.4

      Additionally, contrary to the Goodharts’ argument, the trial court properly

excluded New’s testimony regarding the unidentified first responder reading from the

piece of paper on the day that Lauren’s body was discovered. “All hearsay evidence,

unsupported conclusions, and the like, must be stricken or eliminated from

consideration in a motion for summary judgment.” (Citation and punctuation

omitted.) Sherrill v. Stockel, 252 Ga. App. 276, 278 (557 SE2d 8) (2001). The

“admissibility of evidence on motion for summary judgment is governed by the rules

relating to form and admissibility of evidence generally. We review a trial court’s

decision regarding the admission or exclusion of evidence for an abuse of discretion.”

(Citations and punctuation omitted.) Hungry Wolf/Sugar & Spice, Inc. v. Langdeau,

338 Ga. App. 750, 751-752 (791 SE2d 850) (2016). Importantly, “hearsay within

      4
        The AGL representative who inspected the apartment at the time of Lauren’s
death testified that there appeared to be an old red warning card on the water heater.
The Goodharts argue that this card creates a jury issue regarding whether AGL had
actual knowledge of the gas leak behind the dryer. This argument is specious because
the record is silent as to who placed that specific tag, when it was placed, and the
purpose for which it was placed. See Willingham Loan & Realty Co. v. Washington,
311 Ga. App. 535, 536 (716 SE2d 585) (2011) (“a motion for summary judgment
cannot be denied based on speculation and conjecture.”) (citation and punctuation
omitted).

                                         13
hearsay is admissible only if each part of the combined statements conforms with an

exception to the hearsay rule.” (Punctuation omitted.) Tuggle v. Rose, 333 Ga. App.
431, 434 (2) (773 SE2d 485) (2015) (citing OCGA § 24-8-805).

       New’s testimony presents hearsay within hearsay, each of which must be

admissible: (1) the purported contents of the piece of paper indicating that Lauren

called AGL about a gas leak; and (2) the first responder’s recitation of what was

supposedly written on the paper. See Saye v. Provident Life & Acc. Ins. Co., 311 Ga.

App. 74, 77 (4) (714 SE2d 614) (2011) (document reflecting phone conversation

between appellant and company representative constituted hearsay); Seed v. Smith &

Woods Mgmt. Corp., 242 Ga. App. 395, 396 (1) (530 SE2d 29) (2000) (“An alleged

statement by an unidentified witness is hearsay and inadmissible. Since the alleged

utterer is unknown, it cannot be shown that the statements qualify as being free from

all suspicion of device or afterthought.”) (citation and punctuation omitted).

      First, as to the purported statements in the paper itself, the Goodharts

unpersuasively argue that these contents are not hearsay because they are not being

offered into evidence to prove the truth of the matter asserted. The statements on the

paper partly intimated that Lauren spoke with AGL about a gas leak, and that is

precisely the reason the Goodharts are offering New’s testimony — to demonstrate

                                         14
that AGL knew about a gas leak, so as to create a duty. Thus, the contents of the

paper qualify as hearsay.

      Alternatively, the Goodharts claim that the paper was an AGL record and its

contents are subject to the hearsay exclusion for admissions by a party-opponent. See

OCGA § 24-8-801 (d) (2). The fundamental problem with this argument, however,

is that it presumes that the statements on the paper were in fact made by AGL or one

of its agents or employees. See OCGA § 24-8-801 (d) (2) (A), (D) (explaining that

the exclusion applies to the party’s “own statement” or a “statement by the party’s

agent or employee”). But New could not say that the paper was an AGL record

because he never saw it “up close” and could not tell whether the paper bore any AGL

trademark.5 Compare Glispie v. State, 300 Ga. 128, 131 (1) (793 SE2d 381) (2016)

(text messages were party’s “own statements” because they were sent from his cell

phone and “the facts of [the] case indicate[d] that [he] sent the messages.”). Because

the contents of the paper were inadmissible hearsay, we need go no further to




      5
       It is of no import that New testified that the first responder said that the paper
was from AGL. Again, where there is hearsay within hearsay, each part of the
combined statements must be admissible. Thus, the contents of the paper must be
admissible of their own accord.

                                           15
determine that the trial court did not err when it declined to consider New’s testimony

regarding the statements he overheard.

         Given that there is no evidence that AGL possessed actual knowledge of a gas

leak, a defective or dangerous condition with Lauren’s dryer, or the supposed overuse

of gas appliances, the Goodharts cannot establish a negligence claim based on any

failure to inspect. Compare Johnson, supra, 76 Ga. App. at 414-418 (plaintiff

discussed defective gas appliance and meter with AGL); Bray v. Atlanta Gas Light,

46 Ga. App. 629 (1) (168 S.E. 96) (1933) (reversing grant of demurrer to AGL where

AGL terminated gas service to a vacant home and knew that the gas pipes were left

open).

                           ii. Restatement (Second) of Torts

         Next, the Goodharts argue that AGL voluntarily undertook various services

when it turned on the gas in 2010, which could subject the company to liability under

Section 324A of the Restatement (Second) of Torts. Specifically, the Goodharts

contend that AGL checked to ensure that gas appliances were connected and working

properly, checked for code compliance, and determined whether the space could

accommodate the BTU ratings of the gas appliances installed. We determine that the



                                          16
trial court correctly concluded that Section 324A of the Restatement (Second) of

Torts did not give rise to a duty.

      Section 324A, which Georgia has adopted as an accurate statement of the

common law,6 states:

      One who undertakes, gratuitously or for consideration, to render
      services to another which he should recognize as necessary for the
      protection of a third person or his things, is subject to liability to the
      third person for physical harm resulting from his failure to exercise
      reasonable care to protect his undertaking, if (a) his failure to exercise
      reasonable care increases the risk of such harm, or (b) he has
      undertaken to perform a duty owed by the other to the third person, or
      (c) the harm is suffered because of reliance of the other or the third
      person upon the undertaking.


      (Emphasis supplied.) Section 324A of the Restatement (Second) of Torts. The

Goodharts have not alleged that any of the three subsections of Section 324A apply

to this case. Rather, they refer to Comment (b), which provides, “[t]his Section

applies to any undertaking to render services to another, where the actor’s negligent

conduct in the manner of performance of his undertaking, or his failure to exercise

reasonable care to complete it, or to protect the third person when he discontinues it,


      6
          Herrington v. Gaulden, 294 Ga. 285, 287 (751 SE2d 813) (2013).

                                          17
results in physical harm to the third person or his things.” Section 324A, Comment

(b). Thus, the Goodharts appear to construe Comment (b) to mean that the

introductory clause of Section 324A stands alone, and that none of the three

subsections need be satisfied. But reading Section 324A in this manner ignores the

plain wording that liability may be incurred “if” one of the three stated grounds exists.

Thus, the Goodharts must establish that one of the three subsections of Section 324A

applies to this case and they have failed to do so.

      As our Supreme Court has made clear, subsection (a) “applies only to the

extent that the alleged negligence of the defendant exposes the injured person to a

greater risk of harm than had existed previously.” (Citation and punctuation omitted.)

Herrington v. Gaulden, 294 Ga. 285, 288 (751 SE2d 813) (2013). Under this

subsection, “[l]iability does not attach for failing to decrease the risk of harm. Put

another way, the mere failure to abate a hazardous condition — without making it

worse — does not trigger the application of Section 324A (a).” (Citations and

punctuation omitted; emphasis supplied.) Id.7 We find no evidence in the record that

      7
        We note that the mere act of turning on the gas at the meter cannot be
construed as increasing the risk because this act was not the allegedly negligent
voluntary undertaking. See Myers v. United States, 17 F3d 890, 903 (6th Cir. 1994)
(determining that under subsection (a), a duty is imposed only if the risk is increased
over what it would have been had the defendant not engaged in the undertaking).

                                           18
AGL’s allegedly negligent checks in the apartment worsened the condition of either

the apartment or any appliance inside it. See id. (Section 324A (a) “applies when a

nonhazardous condition is made hazardous through the negligence of a person who

changed its condition or caused it to be changed.”) (citation and punctuation omitted);

Dale v. Keith Built Homes, Inc., 275 Ga. App. 218, 220 (620 SE2d 455) (2005)

(“[F]ailing to take all possible actions to prevent an occurrence is not the same as

increasing the risk of the occurrence.”) (citation omitted). Further, we certainly

cannot say that AGL created a risk with the loose flex connector behind the dryer

because there is no evidence that AGL attached the connector in the first place, or

ever adjusted it after the dryer was installed.

      Subsection (b) does not apply here because there is no allegation that AGL

completely undertook a duty which another party owed to Lauren. See Fair v. CV

Underground, 340 Ga. App. 790, 796 (3) (798 SE2d 358) (2017) (“[A]ppellants do

not allege that [the security company’s] performance was to be substituted completely



Also, if we were to view the act of turning on the gas as increasing the risk, we would
essentially be undercutting the general principle, discussed supra, that the gas
company may turn on a customer’s gas without inspecting the customer’s gas
appliances and pipes.



                                          19
for that of the party on whose behalf the undertaking [was] carried out.”); Taylor v.

AmericasMart Real Estate, 287 Ga. App. 555, 559 (1) (b) (651 SE2d 754) (2007).

Moreover, the record does not support this theory of liability because there is no

indication that AGL conducted the checks in the apartment either for the landlord or

any other party owing a duty to Lauren. As the record makes clear, AGL is not a code

enforcement agency and its checks within a residence are predicated on its own

policies. Also, AGL did not perform any checks at the landlord’s request because the

landlord never contacted AGL regarding Lauren’s apartment. See, e.g., Argonaut Ins.

Co. v. Clark, 154 Ga. App. 183, 186 (2) (267 SE2d 797) (1980) (subsection (b) would

apply “only had the insurer contracted or agreed to supervise the construction work

for [the construction company] and then performed negligently so as to cause the

injury”).

      Lastly, subsection (c) is inapplicable because there is no evidence that Lauren,

or another party owing her a duty, actually relied on AGL’s voluntary checks in the

apartment in 2010. See BP Exploration & Oil, Inc. v. Jones, 252 Ga. App. 824, 831

(2) (c) (558 SE2d 398) (2001) (subsection (c) “requires proof of actual reliance” on

the undertaking) (physical precedent only). Our Supreme Court has recognized that

“use by a third person of a defective instrumentality . . . in the manner in which such

                                          20
instrumentality is customarily used, where the fact of inspection is known to the third

person but the defect is unknown, demonstrates reliance by the third person upon the

defendant’s safety inspection of the defective instrumentality.” (Emphasis supplied.)

Universal Underwriters Ins. Co. v. Smith, 253 Ga. 588, 591 (322 SE2d 269) (1984).

Simultaneously, however, “conclusory facts [and] conclusions of law cannot be

utilized to support or defeat motions for summary judgment. (Citation omitted.)

Johnson v. Metro. Atlanta Rapid Transit Auth., 230 Ga. App. 105, 106 (1) (495 SE2d

583) (1998).

      We cannot simply assume that Lauren witnessed or even knew AGL performed

checks in the residence when it connected the gas in 2010, especially because the

service orders show that the gas service was not in Lauren’s name, she was not the

individual requesting that AGL turn on the gas, and there is no evidence that AGL in

any way represented to Lauren that it had performed checks in the apartment. Thus,

while Lauren may have in fact used the dryer, nothing in the record demonstrates that

she relied on or knew of any checks performed by AGL. Compare Underwood v.

Select Tire, Inc., 296 Ga. App. 805, 812-813 (3) (676 SE2d 262) (2009) (truck owner

relied on tire company’s tire inspection where he asked whether the tires were “good”

and explained how he planned to use them, and tire company inspected the tires and

                                          21
represented to the truck owner that they were fit for use); Smith, supra, 253 Ga. at 588

(employee saw company representatives making inspections); Cleveland v. Am.

Motorists Ins. Co., 163 Ga. App. 748, 749 (295 SE2d 190) (1982) (fact issue

regarding whether employees relied on voluntary inspection of boiler where affidavits

indicated reliance, and inspector had issued a certificate of inspection memorializing

each inspection and providing for the certificate to be conspicuously placed in the

boiler room). See also Howell v. United States, 932 F2d 915, 919, n.5 (11th Cir.

1991) (“Even if we assume public knowledge that the FAA does periodically inspect

planes for airworthiness, this generalized knowledge would not be sufficient to give

rise to reliance under Georgia law. Especially where, as here, plaintiffs can point to

no physical manifestations of reliance other than their decedents’ use of the defective

instrumentality, a more specific knowledge about the occurrence of the inspection

seems to be required.”). Given that the Goodharts identify no evidence of Lauren’s

reliance, or the reliance of a party owing her a duty, they cannot avail themselves of

subsection (c), and the trial court properly determined that Section 324A is

inapplicable in this case.

      In sum, the Goodharts did not establish that AGL owed Lauren any duty under

statute or case law, or incurred a duty pursuant to Section 324A of the Restatement

                                          22
(Second) of Torts. As a matter of law, therefore, they failed to demonstrate that AGL

was negligent, and the trial court correctly granted summary judgment in AGL’s

favor. Accordingly, we affirm.

      Judgment affirmed. Brown and Goss, JJ., concur.




                                         23